Case 2:19-cv-07798-JWH-AFM Document 14 Filed 10/21/19 Page 1 of 7 Page ID #:135




   1 Heather K. McMillan (SBN 188939)
        heather@scmclaw.com
   2 Michael J. Berry (SBN 303519)
        michael@scmclaw.com
   3 STEVENS & McMILLAN
       335 Centennial Way
   4 Tustin, CA 92780
       Tel.: (714) 730-1000
   5 Fax: (714) 730-1067

   6 Attorneys for Plaintiffs,
       AMBER GARCIA and VERONICA CERDA
   7

   8 Christopher J. Kondon (SBN 172339)
        christopher.kondon@klgates.com
   9 Saman M. Rejali (SBN 274517)
        saman.rejali@klgates.com
  10 Jonathan D. Kintzele (SBN 316482)
        jonathan.kintzele@klgates.com
  11 K&L GATES, LLP
       10100 Santa Monica Boulevard, Eighth Floor
  12 Los Angeles, CA 90067
       Tel: (310) 552-5000
  13 Fax: (310) 552-5001

  14 Attorneys for Defendants,
       SHASTA BEVERAGES, INC., NATIONAL BEVPAK, and
  15 NATIONAL BEVERAGE CORP.

  16
                             UNITED STATES DISTRICT COURT
  17
                          CENTRAL DISTRICT OF CALIFORNIA
  18
  19
       AMBER GARCIA, VERONICA                    Case No.: 2:19-cv-07798-PA-AFM
  20 CERDA, on behalf of themselves and
       other similarly situated non-exempt
  21 former and current employees,               Hon. Percy Anderson
  22
                   Plaintiffs,                   JOINT RULE 26(f) REPORT
  23         v.
                                                 Date:          November 4, 2019
  24 SHASTA BEVERAGES, INC.,
                                                 Time:          10:30 a.m.
  25
     NATIONAL BEVPAK, NATIONAL                   Courtroom:     9A
     BEVERAGE CORP., and DOES 1
  26 through 50, inclusive,
                                                 State Complaint Filed: July 26, 2019
  27               Defendants.                   [Los Angeles Superior Court Case No.
                                                 19STCV26045]
  28

                                             1
                                  JOINT RULE 26(f) REPORT
Case 2:19-cv-07798-JWH-AFM Document 14 Filed 10/21/19 Page 2 of 7 Page ID #:136




   1 JOINT RULE 26(f) REPORT

   2        Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure and the Court’s
   3 September 12, 2019 Order (Dkt. 9), Plaintiffs Amber Garcia and Veronica Cerda

   4 (“Plaintiffs”) and Defendants Shasta Beverages, Inc., National Bevpak and National

   5 Beverage Corp. (“Defendants”) hereby submit this Joint Rule 26(f) report.

   6 1.     Principal Issues
   7        a.     Plaintiffs’ Statement
   8        The main legal issues to be determined on an individual basis are as follows:
   9 (1) whether Plaintiff Amber Garcia was subjected discrimination while employed by

  10 Defendants; (2) whether Defendants failed to prevent discrimination as to the

  11 Plaintiffs; (3) whether Plaintiffs were unlawfully retaliated against by Defendants;

  12 (4) whether Defendants violated the California Family Rights Act with respect to

  13 Plaintiff Amber Garcia’s pregnancy; (5) whether Plaintiffs were wrongfully

  14 terminated from Defendants; and (6) whether Defendants’ business practices were

  15 unlawful, unfair or fraudulent.

  16        The main legal issues to be determined on an individual and class basis are as
  17 follows: (1) whether Plaintiffs and the putative class members were not paid their

  18 accrued but unused vacation time upon termination of employment during the class
  19 period; (2) whether Plaintiffs and the putative class members were not paid overtime

  20 compensation during the class period; (3) whether Plaintiffs and the putative class

  21 members were not paid a premium for missed meal breaks during the class period;

  22 (4) whether Plaintiffs and the putative class members were not paid a premium for

  23 missed rest breaks during the class period; (5) whether Plaintiffs’ and the putative

  24 class members’ itemized wage statements were inaccurate during the class period;

  25 and (6) whether Plaintiffs and the putative class members are entitled to waiting

  26 time penalties during the class period.

  27        With respect to class certification, the main legal issues are whether
  28 numerosity, commonality, typicality, adequacy of representation and superiority

                                                2
                                 JOINT RULE 26(f) REPORT
Case 2:19-cv-07798-JWH-AFM Document 14 Filed 10/21/19 Page 3 of 7 Page ID #:137




   1 warrant class treatment of the wage and hour claims/issues set forth above.

   2        b.     Defendants’ Statement
   3        While disputed on the merits, the items listed in Plaintiff’s Statement above
   4 are the main legal issues to be determined.

   5 2.     Proposed Discovery Schedule
   6        The Parties agree to exchange initial disclosures on November 12, 2019.
   7        The Parties agree that all written discovery requests must be served
   8 sufficiently early such that responses are due before the cut-off date and all

   9 discovery motions be heard before the motion cutoff date. The Parties will utilize

  10 the following discovery mechanisms: requests for production of documents;

  11 interrogatories; requests for admission; and depositions of fact witnesses and

  12 persons most qualified.

  13        The Parties do not believe discovery needs to be conducted in phases, with
  14 the exception of fact and expert discovery.

  15        The Parties anticipate that they will require expert witnesses at the time of
  16 trial. The Parties propose that expert designations occur as set forth in Rule 26(a)(2)

  17 of the Federal Rules of Civil Procedure.

  18        Plaintiffs’ Proposal: Plaintiffs propose a deadline for completion of non-
  19 expert discovery of October 6, 2020. Plaintiffs propose that expert reports need not

  20 be exchanged until November 3, 2020, and rebuttal reports 21 days thereafter on

  21 November 24, 2020. Plaintiffs propose that the deadline for completion of expert

  22 discovery be December 1, 2020.

  23        Defendants’ Proposal: Defendants propose a deadline for completion of non-
  24 expert discovery of April 30, 2021. Defendants also propose an expert discovery

  25 cutoff of June 30, 2021, with expert reports to be exchanged on May 31, 2021 and

  26 rebuttal reports to be exchanged on June 21, 2021.

  27

  28

                                                3
                                  JOINT RULE 26(f) REPORT
Case 2:19-cv-07798-JWH-AFM Document 14 Filed 10/21/19 Page 4 of 7 Page ID #:138




   1           a. Subjects on Which Discovery May be Needed
   2        The Parties anticipate discovery into Defendants payroll practices and polices,
   3 as well as discovery into the Plaintiffs’ allegations of individual discrimination and

   4 harassment, including discovery into the allegations of leave violations. The Parties

   5 anticipate that relevant documents will include the following:

   6           • Personnel records;
   7           • Time records;
   8           • Pay records;
   9           • Personnel policies and employee handbooks;
  10           • Payroll policies and procedures;
  11           • Plaintiffs’ personnel records; and
  12           • Relevant electronic communications.
  13 3.     Proposed Schedule of Law and Motion
  14        Plaintiffs propose a motion cutoff date of October 20, 2020.
  15        Defendants propose the following schedule:
  16           • Plaintiffs’ deadline to file a motion for class certification: July 20,
  17               2020
  18           • Defendants’ deadline to file an opposition to Plaintiff’s motion for class
  19               certification: October 19, 2020
  20           • Plaintiffs’ deadline to file a reply in support of the motion for class
  21               certification: November 9, 2020
  22           • Hearing date: as set by the Court
  23           • Dispositive motion cutoff date (excluding motion for class
  24               certification): May 31, 2021
  25 4.     Settlement/Alternative Dispute Resolution
  26        Other than an informal discussion between the Parties’ counsel before
  27 litigation commenced, there have been no efforts to resolve the case to date. The

  28 Parties will utilize ADR Procedure No. 3, private dispute resolution proceeding.

                                                  4
                                  JOINT RULE 26(f) REPORT
Case 2:19-cv-07798-JWH-AFM Document 14 Filed 10/21/19 Page 5 of 7 Page ID #:139




   1 5.     Type of Trial and Trial Estimate
   2        Plaintiff demands a jury trial. The Parties estimate a trial of ten court days.
   3 Plaintiffs propose a trial date of February 9, 2021, and a final pretrial conference

   4 January 26, 2021. Defendants propose a trial date of August 23, 2021 and a final

   5 pre-trial conference of August 9, 2021.

   6 6.     Amendment of Pleadings/Additional Parties
   7        Plaintiffs do not anticipate any motion to amend the pleadings at this time, but
   8 they reserve their right. Plaintiffs do not anticipate adding any additional parties,

   9 but they similarly reserve their right.

  10        Defendants do not anticipate any motion to amend their answer, but reserve
  11 the right to do so.

  12 7.     Additional Proposals
  13        The Parties do not have any proposals regarding severance, bifurcation or
  14 other ordering of proof.

  15 8.     Issues to be Determined by Motion
  16        Whether the wage and hour issues are capable of class determination will be
  17 determined by a Motion for Class Certification.

  18
  19 Respectfully submitted,

  20

  21

  22 DATED: October 18, 2019              STEVENS & MCMILLAN
  23

  24
                                          By: /s/ Michael J. Berry
  25                                          Michael J. Berry
  26                                          Attorneys for Plaintiffs,
                                              AMBER GARCIA and
  27                                          VERONICA CERDA
  28

                                                 5
                                  JOINT RULE 26(f) REPORT
Case 2:19-cv-07798-JWH-AFM Document 14 Filed 10/21/19 Page 6 of 7 Page ID #:140




   1 DATED: October 18, 2019          K&L GATES, LLP
   2

   3
                                      By: /s/ Christopher J. Kondon
   4
                                          Christopher J. Kondon
   5                                      Attorneys for Defendants,
                                          SHASTA BEVERAGES, INC.,
   6                                      NATIONAL BEVPAK, and
                                          NATIONAL BEVERAGE CORP.
   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                            6
                               JOINT RULE 26(f) REPORT
Case 2:19-cv-07798-JWH-AFM Document 14 Filed 10/21/19 Page 7 of 7 Page ID #:141




   1                          CERTIFICATE OF SERVICE
   2
                      GARCIA, et al. v. SHASTA BEVERAGES, INC., et al.
                                   2:19-cv-07798-PA-AFM
   3

   4
           I am over the age of 18 and not a party to the within action. I am employed in
     the County of Orange, State of California; my business address is 335 Centennial
   5 Way, Tustin, California 92780.

   6
             On the date set forth below, I caused to be electronically filed the following
   7 document(s) described as:

   8
             JOINT RULE 26(f) REPORT
   9

  10 [X]    BY CM/ECF SYSTEM: I caused the above-referenced document(s) to be
     sent by electronic transmittal to the Clerk’s Office using the CM/ECF System for
  11 filing which generated a Notice of Electronic Filing to the CM/ECF registrants in

  12 this case listed below:

  13         Christopher J. Kondon, Esq.
  14         Saman M. Rejali, Esq.
             Jonathan D. Kintzele, Esq.
  15         K&L GATES, LLP
  16         10100 Santa Monica Boulevard, Eighth Floor
             Los Angeles, CA 90067
  17

  18         Attorneys for Defendants Shasta Beverages, Inc., National Bevpak and
             National Beverage Corporation
  19

  20 [X]      [Federal] I declare under penalty of perjury under the laws of the United
       States of America that the foregoing is true and correct.
  21

  22         Executed on October 21, 2019 at Tustin, California.
  23                                                 /s/ Donald E. Corbett
  24                                                 Donald E. Corbett
  25

  26

  27

  28

                                                 7
                                  JOINT RULE 26(f) REPORT
